NUMBER 13-04-435-CR
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
JOHN ANTHONY HINOJOSA,                                     Appellant,
 
                                           v.
 
THE
STATE OF TEXAS,                                              Appellee.
 
 
 
                  On appeal from the 319th
District Court
                           of Nueces
County, Texas.
 
 
 
           CONCURRING MEMORANDUM OPINION
 
                 Before Justices Yañez,
Castillo and Garza
          Concurring Memorandum Opinion by
Justice Castillo
 




By his first issue,
appellant John Anthony Hinojosa maintains that his identification was tainted
by an illegal arrest.  Respectfully, I
would hold that Hinojosa forfeited the complained-of error because:  (1) his motions to suppress were
insufficiently specific to apprise the trial court of his complaint, see
Flores v. State, 129 S.W.3d 169, 171 (Tex. App.BCorpus Christi 2004,
no pet.); and (2) the objection at trial is dissimilar to his complaint on
appeal, see Wilson v. State, 71 S.W.3d 346, 349 (Tex. Crim. App.
2002);  Coffey v. State, 796
S.W.2d 175, 179 (Tex. Crim. App. 1990).  
Similarly, I agree
with the majority that Hinojosa forfeited the complained-of error in his second
issue regarding improper jury argument. 
Hinojosa did not secure a ruling on his objection.  See Tex.
R. App. P. 33.1(a)(2)(A); DeRusse v. State, 579 S.W.2d 224, 235
(Tex. Crim. App. 1979) ("An objection to argument must be pressed to the
point of procuring a ruling or the objection is waived.  The statement by the trial court that the jury
would remember the evidence is not sufficient to preserve error; nothing is
presented for review." (citations omitted)). 
Applying these
preservation of error principles, I concur with the decision to overrule
Hinojosa's two issues on appeal and, accordingly, affirm the trial court
judgment.  
 
ERRLINDA CASTILLO
Justice
Do not publish.
Tex. R. App. P. 47.2(b).
 
Concurring Memorandum Opinion delivered 
and filed this the 6th
day of October, 2005.